Exhibit DYNEX CAPITAL, INC. 401(K) OVERFLOW PLAN Nonqualified Retirement Plan 7.5A Effective: July 1, 1997 TABLE OF CONTENTS INTRODUCTION 1 ARTICLE I FORMAT AND DEFINITIONS 2 SECTION 1.01FORMAT. 2 SECTION 1.02DEFINITIONS. 2 ARTICLE II PARTICIPATION 7 SECTION 2.01ACTIVE PARTICIPANT. 7 SECTION 2.02INACTIVE PARTICIPANT. 7 SECTION 2.03CESSATION OF PARTICIPATION. 7 ARTICLE III CONTRIBUTIONS 8 SECTION 3.01SALARY SAVINGS CONTRIBUTIONS. 8 SECTION 3.02EMPLOYER CONTRIBUTIONS. 8 SECTION 3.03NONFORFEITABILITY OF CONTRIBUTIONS. 9 SECTION 3.04ALLOCATION. 9 ARTICLE IV INVESTMENT OF CONTRIBUTIONS 10 SECTION 4.01INVESTMENT OF CONTRIBUTIONS. 10 SECTION 4.01A AGREEMENT OF AGENCY. 10 ARTICLE V BENEFITS 12 SECTION 5.01RETIREMENT BENEFITS. 12 SECTION 5.02DEATH BENEFITS. 12 SECTION 5.03TERMINATION BENEFITS. 12 SECTION 5.04WHEN BENEFITS START. 12 SECTION 5.05WITHDRAWAL PRIVILEGES. 13 ARTICLE VI DISTRIBUTION OF BENEFITS 14 SECTION 6.01AUTOMATIC FORMS OF DISTRIBUTION. 14 SECTION 6.02OPTIONAL FORMS OF DISTRIBUTION. 14 SECTION 6.03ELECTION PROCEDURES. 15 SECTION 6.04NOTICE REQUIREMENTS. 17 ARTICLE VII TERMINATION OF PLAN 20 ARTICLE VIII ADMINISTRATION OF PLAN 21 SECTION 8.01ADMINISTRATION. 21 i SECTION 8.02RECORDS. 21 SECTION 8.03INFORMATION AVAILABLE. 21 SECTION 8.04CLAIM AND APPEAL PROCEDURES. 22 SECTION 8.05DELEGATION OF AUTHORITY. 22 ARTICLE IX GENERAL PROVISIONS 23 SECTION 9.01AMENDMENTS. 23 SECTION 9.02MERGERS. 23 SECTION 9.03PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES. 24 SECTION 9.04EMPLOYMENT STATUS. 24 SECTION 9.05RIGHTS TO PLAN ASSETS. 24 SECTION 9.06BENEFICIARY. 24 SECTION 9.07NONALIENATION OF BENEFITS. 25 SECTION 9.08CONSTRUCTION. 25 SECTION 9.09LEGAL ACTIONS. 25 SECTION 9.10SMALL AMOUNTS. 26 SECTION 9.11WORD USAGE. 26 PLAN EXECUTION ii INTRODUCTION The
